In his motion for rehearing appellant calls attention to his objection to paragraph seven of the court's charge instructing the jury regarding the testimony of an accomplice witness.
Appellant cites Poon v. State, 120 Tex.Crim. R.,  48 S.W.2d 307; Lightfoot v. State, 128 Tex.Crim. R.,80 S.W.2d 984, as supporting his contention that the instruction in the present case was erroneous. A comparison of the objectionable charges in the cases mentioned with the one found in the present record does not reveal defects apparent in those cases.
In Poon's case the trial court declined to inform the jury that the accomplice witness should be corroborated as to the theft of the property as well as to the receiving by accused. In the present charge the court told the jury that the corroborating evidence must tend "to establish that a theft was committed." In Lightfoot's case the trial court instructed the jury that the corroborating testimony must tend to connect the accused with the offense, not with its commission. In the present case in one place in paragraph seven where the court is giving the rule as to the corroboration necessary he says it must in some material matter tend "to connect the defendant with the offence committed, if any," but immediately follows with a direct instruction that the corroboration is "not sufficient if it merely shows the commission of an offense, but must go further, and in some material way tend to connect the defendant with its commission."
Considering the charge upon the subject of accomplice witnesses as a whole, we think it is not subject to the criticisms mentioned.
The appellant's motion for rehearing is overruled *Page 578